DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s indication of National Stage information based on PCT/KR2019/003886 filed 04/02/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/01/2020, 01/26/2021, and 11/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Drawings
The drawings are objected to because:
FIG. 2, AVN APPARATUS is labeled 400 but should be labeled 300.  
FIG. 3 includes elements 110, 120, 140, 150, 155, 160, 170, 180, 185, and 190 but these element numbers do not appear in the specification.
FIG. 3 includes a FEEDBACK UNIT 800, but this part does not appear in the specification.
FIG. 3 refers to AVN as element 400 but should instead refer to AVN as element 300.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The disclosure is objected to because of the following informalities:
Vehicle control device is referred to as element 400, which does not appear in the drawings, but is later referred to as driver assistance apparatus 100. A single element number should be assigned to a single part for clarity.
Paragraphs [0061] and [0050] refer to “external server 500” and “another vehicle 510” which differ from FIG. 1 which includes “SERVER 500” and “EXTERNAL SERVER 510”. Clarification is required.
Paragraph [0073] describes “a steering input unit 721a, a shift input unit 721b, an acceleration input unit 721c, and a brake input unit 721d” but these elements do not appear in the drawings.
Paragraph [0112] includes “seat moving apparatus 731” but this element does not appear in the drawings.
Starting in paragraph [0114] and through the rest of the specification, elements “an input unit 410, a communication unit 420, an interface 430, a memory 440, a camera 460, a sensor unit 
Paragraph [0143] refers to “seat moving apparatus 731 and 495” but these elements do not appear in the drawings.
In paragraph [0161], “backward-facing seats 920” should read “backward-facing seats 902”.
In paragraphs [0193], [0194], and [0198], the “VR device 730” should read “VR device 732”.
Appropriate correction is required.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claim 1 reads “while controlling the driving of a vehicle taking control of itself” which is confusing. Examiner will interpret the claim as though it read “while an autonomous vehicle is driving”.
Claim 13 reads “rotating the backward-facing seat so that the backward-facing seat or sideways-facing seat faces forward” which is confusing. Examiner will interpret the claim as though it read “rotating the at least one backward-facing seat or sideways-facing seat such that the at least one seat faces forward”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 9, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2017/0028876 A1, hereinafter referred to as Yamada).

Regarding claim 1,
Yamada teaches a vehicle control method comprising ([0010], a driving control system and method): 
while controlling the driving of a vehicle taking control of itself, determining if there is 5a need to hand over the control of driving to a passenger in the vehicle ([0041], while executing the autonomous driving control process, the autonomous driving control unit can perform a process that automatically ends the autonomous driving control process depending on the behavior of the vehicle and the surroundings and prompts the occupant to manually drive the vehicle); 
selecting at least one of passengers to whom the control of driving may be handed over if it is determined that there is a need to hand over the control of driving to a passenger in the vehicle ([0045], the autonomous driving control unit determines to switch from the autonomous driving mode to the manual driving mode; [0057], the autonomous driving control unit selects the driver who will be operating the vehicle in the manual mode); 

([0058], the control system reads various types of information regarding to the occupants as conditions for determining whether or not the occupants are suitable to be the driver, including alcohol sensors, a camera, microphone, heart rate sensors, etc.; see also [0067]; [0068], the controller evaluates the occupants using predetermined evaluation values in regards to the occupant information, and selects an occupant who is suitable to drive from among the occupants in the vehicle (i.e. determines an order of priority in handing over control to a passenger)); 
handing over the control of driving to a top priority passenger according to the order of priority ([0057], the autonomous driving control unit selects the driver (i.e. top priority passenger); [0041], the controller outputs information indicating the end of the autonomous driving and prompts the selected occupant to manually drive the vehicle); and 
controlling the driving environment by taking into consideration the top priority passenger's occupancy state information ([0045], when the vehicle switches from autonomous mode to manual mode, the controller can change the seat arrangement to a different seating arrangement; Figs. 3A-3C, the selected driver (in grey) can be moved from the back to the front (i.e. the driving environment is changed based on the top priority passenger’s state)).  

Regarding claim 2,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
wherein the control of driving comprises control of at least one among steering control of the vehicle, acceleration control of the vehicle, brake control of the vehicle, light control of the vehicle, and wiper control of the vehicle ([0036], brake lights, turn signals, front headlamps, wiper devices, and actuators are connected and controlled by the autonomous driving control unit; [0037], the autonomous driving control unit also controls the accelerator pedal, brake pedal, and steering angle of the vehicle).  

Regarding claim 4,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
wherein, upon receiving from an external server a command to hand over the control of driving to a passenger in the vehicle, it is determined that there is a need to hand over the control of driving to a passenger in the vehicle ([0041], while executing the autonomous driving control process, the autonomous driving control unit can perform a process that automatically ends the autonomous driving control process depending on the behavior of the vehicle and the surroundings and prompts the occupant to manually drive the vehicle; [0064], the vehicle can also acquire information from external servers; [0041], the autonomous vehicle can be instructed by the occupant to switch from autonomous driving to manual driving; here, external sources can command the vehicle to hand over control to a passenger).

Regarding claim 55,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
wherein at least one passenger to whom the control of driving may be handed over is selected based on at least one of the following: whether the passenger has a driver's license, whether the passenger is drunk, the passenger's driving experience, whether the passenger is sleeping, and whether the passenger is on the phone ([0057], the control unit selects the driver; [0067], the selection process is based on whether or not the occupants have a driver’s license, whether or not the occupants have been drinking alcohol, the physical condition of the occupants, the facing directions and positions of the seats, the occupants’ driving skills relating to the travel route, driving distribution, and whether or not the occupants want to drive).  

Regarding claim 106,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising receiving reserved input information from the passenger before the passenger gets in the vehicle, wherein the reserved input information comprises whether the passenger consents to take over the control of driving, and the at least one selected passenger only comprises a passenger who consents to take over the control of driving ([0069], the vehicle can determine whether or not the occupants have a driver’s license beforehand (i.e. before the passenger gets in the vehicle) since the information is registered in a database; if the occupant does not have a driver’s license, they are excluded from the candidates for driver (i.e. they do not consent to take over driving); [0075], the control unit reads, from the occupants, whether or not the occupants want to drive by means of voice recognition using a microphone or input from the occupants operating the display/control panel (i.e. receiving reserved input information); the vehicle assigns 0 points as a weighting to an occupant that does not want to drive; [0076], the weighting values are added up and the larger the value, the more suitable an occupant is to drive; here, the 0 value from not wanting to drive directly relates to the occupant not being selected as the driver, and a driver that does not consent to driving is not selected).

Regarding claim 8,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
wherein the vehicle comprises at least one 20among a forward-facing seat, a backward-facing seat, and a sideways-facing seat all relative to the direction of travel, and the order of priority in handing over the (Figs. 3A-3C, there are forward-facing seats, backward-facing seats, and a sideways-facing seat; Fig. 6, forward-facing seats are given high evaluation point values; backward-facing seats are given lower evaluation point values; the sideways seat is in transition and is not given a value, thus making it the lowest of priority; [0076], the weighting values are added up and the larger the value, the more suitable an occupant is to drive (i.e. forward-facing has first priority, backward-facing is second priority, and sideways-facing is third priority)).

Regarding claim 9,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising, once the control of driving is handed over to the top priority passenger, outputting a driving control handover notification to the top priority passenger ([0057], the autonomous driving control unit selects the driver (i.e. top priority passenger); [0041], the controller outputs information indicating the end of the autonomous driving and prompts the selected occupant to manually drive the vehicle (i.e. driver control handover notification)).

Regarding claim 1011,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising, upon detecting that the top priority passenger is sitting in a forward-facing seat relative to the direction of travel of the vehicle, moving the forward-facing seat in the direction of travel (Fig. 6, forward-facing seats are given high evaluation point values; [0076], the weighting values are added up and the larger the value, the more suitable an occupant is to drive; [0077], facing forward is given a higher priority when evaluation numbers are tied; [0057], the control unit selects the driver; Fig. 3A-3C, the top priority passenger (in gray) is in a forward-facing seat relative to the direction of travel of the vehicle and is moved in the direction of travel).

Regarding claim 12,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising, upon detecting that the 15top priority passenger is sitting in a forward-facing seat relative to the direction of travel of the vehicle, moving the forward-facing seat in a left and right direction (Fig. 6, forward-facing seats are given high evaluation point values; [0076], the weighting values are added up and the larger the value, the more suitable an occupant is to drive; [0077], facing forward is given a higher priority when evaluation numbers are tied; [0057], the control unit selects the driver; Fig. 2A-2C and 3A-3C, all seats can be moved forwards and backwards, left and right; [0050], any seat of the four seats can be the driver seat; here, the top priority passenger can be in a forward-facing seat, and can be moved in a left and right direction when selected).  

Regarding claim 13,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising, upon detecting that the top priority passenger is sitting in a backward-facing seat or sideways-facing seat relative to the 20direction of travel of the vehicle, rotating the backward-facing seat so that the backward-facing seat or sideways-facing seat faces forward relative to the direction of travel of the vehicle (Fig. 6, forward-facing seats are given high evaluation point values; backward-facing seats are given lower evaluation point values; [0076], the weighting values are added up and the larger the value, the more suitable an occupant is to drive; [0057], the control unit selects the driver; here, the top priority passenger can be in backward-facing or sideways-facing seat; Figs. 2A-2C and 3A-3C, all seats can be moved forwards and backwards, left and right, and can be rotated; here, any seat with the priority passenger can be rotated from a backward or sideways facing direction to forward-facing relative to the direction of travel of the vehicle).

Regarding claim 14,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising, upon detecting that the top priority passenger is sitting in a backward-facing seat or sideways-facing seat relative to the46Attorney Docket No.: 20211-0307US1 Client Ref: OPP-2019-0108-US; LGE Ref: 19IBC007PCO1US02direction of travel of the vehicle, guiding the top priority passenger to sit in a forward-facing seat relative to the direction of travel of the vehicle (Fig. 6, forward-facing seats are given high evaluation point values; backward-facing seats are given lower evaluation point values; [0076], the weighting values are added up and the larger the value, the more suitable an occupant is to drive; [0057], the control unit selects the driver; here, the top priority passenger can be in backward-facing or sideways-facing seat; Figs. 2A-2C and 3A-3C, all seats can be moved forwards and backwards, left and right, and can be rotated; here, any seat with the priority passenger can be rotated from a backward or sideways facing direction to forward-facing relative to the direction of travel of the vehicle; thus, if a priority passenger is in a backward-facing seat, they can be guided to face forward by the vehicle rotating the seat to face forward relative to the direction of travel of the vehicle).

Regarding claim 1517,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising controlling the driving of the vehicle based on a gesture input from the top priority passenger ([0063], the display/control panel can be operated by the occupants (i.e. top priority passenger); it includes keys and switches for inputting various types of information and displays information; a touch panel in which the display and control are integrated can be applied; here, the occupants’ gestures (i.e. using the keys, switches, and touch panel) are used to control the driving of the vehicle (see also [0050] and [0058]).  

Regarding claim 18,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising receiving reserved input information from the passenger before the passenger gets in the vehicle, wherein an order of 20priority in handing over the control of driving is preset based on the reserved input information ([0069], the vehicle can determine whether or not the occupants have a driver’s license beforehand (i.e. before the passenger gets in the vehicle) since the information is registered in a database; if the occupant does not have a driver’s license, they are excluded from the candidates for driver (i.e. the priority order is preset based on driver’s licenses); [0058], the control system reads various types of information regarding to the occupants as conditions for determining whether or not the occupants are suitable to be the driver, including alcohol sensors, a camera, microphone, heart rate sensors, etc.; see also [0067]; [0068], the controller evaluates the occupants using predetermined evaluation values in regards to the occupant information, and selects an occupant who is suitable to drive from among the occupants in the vehicle).

Regarding claim 19,
Yamada teaches the invention as described in claim 18. Yamada further teaches:
wherein the reserved input information comprises at least one of the following: whether the passenger consents to take over control of47Attorney Docket No.: 20211-0307US1Client Ref: OPP-2019-0108-US; LGE Ref: 19IBC007PCO1US02 driving, whether the passenger has a driver's license, whether the passenger is drunk, the passenger's driving experience, seat choice information, travel time, the time the passenger gets in the vehicle, the time the passenger gets out of the vehicle, the location where the passenger gets in the vehicle, and the location where the passenger gets out of the vehicle ([0069], the vehicle can determine whether or not the occupants have a driver’s license beforehand (i.e. before the passenger gets in the vehicle) since the information is registered in a database; if the occupant does not have a driver’s license, they are excluded from the candidates for driver (i.e. the priority order is preset based on driver’s licenses); [0067], the selection process is based on whether or not the occupants have a driver’s license, whether or not the occupants have been drinking alcohol, the physical condition of the occupants, the facing directions and positions of the seats, the occupants’ driving skills relating to the travel route, driving distribution, and whether or not the occupants want to drive; here, the priority is updated once the occupants are in the vehicle).

Regarding claim 20,
Yamada teaches the invention as described in claim 18. Yamada further teaches:
further comprising updating the order of priority in handing over the control of driving based on the passenger's occupancy state information after the passenger gets in the vehicle ([0069], the vehicle can determine whether or not the occupants have a driver’s license beforehand (i.e. before the passenger gets in the vehicle) since the information is registered in a database; if the occupant does not have a driver’s license, they are excluded from the candidates for driver (i.e. the priority order is preset based on driver’s licenses); [0058], the control system reads various types of information regarding to the occupants as conditions for determining whether or not the occupants are suitable to be the driver, including alcohol sensors, a camera, microphone, heart rate sensors, etc.; see also [0067]; [0068], the controller evaluates the occupants using predetermined evaluation values in regards to the occupant information, and selects an occupant who is suitable to drive from among the occupants in the vehicle; [0057], the control unit selects the driver; [0067], the selection process is based on whether or not the occupants have a driver’s license, whether or not the occupants have been drinking alcohol, the physical condition of the occupants, the facing directions and positions of the seats, the occupants’ driving skills relating to the travel route, driving distribution, and whether or not the occupants want to drive; here, the priority is updated once the occupants are in the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2017/0028876 A1, referred to as Yamada), and further in view of Chapman et al. (US 2018/0208210 A1, hereinafter referred to as Chapman).

Regarding claim 203,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
wherein it is determined that there is a need to hand over the control of driving to a passenger in the vehicle ([0041], while executing the autonomous driving control process, the autonomous driving control unit can perform a process that automatically ends the autonomous driving control process depending on the behavior of the vehicle and the surroundings and prompts the occupant to manually drive the vehicle.  
	However, Yamada does not explicitly teach handing over control to a passenger in the vehicle upon detecting a glitch in a sensor for acquiring information on the surroundings of the vehicle.
	Chapman teaches handing over control to a passenger in the vehicle upon detecting a glitch in a sensor for acquiring information on the surroundings of the vehicle ([0023], the computer may output information such as deactivation of an autonomous mode due to vehicle sensor failure; [0024], in conditions such as sensor failure, the autonomous vehicle may be operated in a non-autonomous mode, requiring user inputs; [0022], vehicle sensors provide data on the vehicle surroundings).
Yamada and Chapman are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls and handover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yamada with the sensor failure handover of Chapman to create a vehicle control system that performs handover to a driver from an autonomous mode when a glitch in a sensor is detected.
The motivation for modification would have been to create a vehicle control system that performs handover to a driver from an autonomous mode when a glitch in a sensor is detected in order to have a safer vehicle control system that can perform handover when a system failure occurs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2017/0028876 A1, referred to as Yamada), and further in view of Nakai et al. (US 2020/0101977 A1, hereinafter referred to as Nakai).


Regarding claim 7,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
However, Yamada does not explicitly teach if there is no passenger to which the control of driving may be handed over, bringing the vehicle to an emergency stop.  
	Nakai teaches if there is no passenger to which the control of driving may be handed over, bringing the vehicle to an emergency stop ([0063], the selected driver can push the OK key when they are ready to drive (consent), and the NG key when they are not ready (refusal); [0065], in a case where the operation content is “refusal”, the vehicle is moved to a road shoulder and stopped (i.e. brought to an emergency stop)).
Yamada and Nakai are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls and handover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yamada with the emergency stop of Ishihara to create a vehicle control system that performs an emergency stop when no occupant is ready to be handed over control of the vehicle.
The motivation for modification would have been to create a vehicle control system that performs an emergency stop when no occupant is ready to be handed over control of the vehicle in order to have a safer vehicle control system that can stop when a driver is not prepared to take over control when the autonomous mode needs to become manual mode.

Claims 10, 15, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2017/0028876 A1, referred to as Yamada), and further in view of Ishihara et al. (US 2018/0222490 A1, hereinafter referred to as Ishihara).


Regarding claim 510,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising, upon detecting that the top priority passenger is sitting in a forward-facing seat relative to the direction of travel of the vehicle, enabling a display displaying information on the surroundings of the vehicle on the display (Fig. 6, forward-facing seats are given high evaluation point values; backward-facing seats are given lower evaluation point values; [0076], the weighting values are added up and the larger the value, the more suitable an occupant is to drive; [0077], facing forward is given a higher priority when evaluation numbers are tied; [0057], the control unit selects the driver; [0063], the vehicle has a display/control panel where occupants can see and operate the display/control panel; the display monitor can output various types of information (i.e. information about vehicle surroundings)).
However, Yamada does not explicitly teach the display covers a front window of the vehicle and displaying information on the surroundings of the vehicle on the display.
Ishihara teaches the display covers a front window of the vehicle and displaying information on the surroundings of the vehicle on the display ([0026], the vehicle includes a heads-up-display (HUD) that projects an image onto, in front of, or in some other spatial relationship with the windshield (i.e. covers a front window); [0047], a detection circuit of the vehicle may detect an event that requires notice to be provided to a passenger; the event information can be displayed to the passenger via the HUD).
Yamada and Ishihara are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls and handover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yamada with the display that covers the front window of the vehicle of Ishihara to create a vehicle control system that can display information to an occupant on a front window during driving and handover events.


Regarding claim 15,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising, upon detecting that the 5top priority passenger is sitting in a backward-facing seat relative to the direction of travel of the vehicle, displaying a display (Fig. 6, forward-facing seats are given high evaluation point values; backward-facing seats are given lower evaluation point values; [0076], the weighting values are added up and the larger the value, the more suitable an occupant is to drive; [0057], the control unit selects the driver; here, the top priority passenger can be in backward-facing or sideways-facing seat; [0063], the vehicle has a display/control panel where occupants can see and operate the display/control panel; the display monitor can output various types of information).
However, Yamada does not explicitly teach displaying to the backward-facing seat an image corresponding to the direction of travel of the vehicle on a display installed in the opposite direction to the direction of travel of the vehicle.
Ishihara teaches displaying to the backward-facing seat an image corresponding to the direction of travel of the vehicle on a display installed in the opposite direction to the direction of travel of the vehicle ([0036], a HUD may be integrated into the rear portion of the compartment for projecting an image onto a rear window; if the driver’s seat is reversed such that the driver is facing towards the rear window, the rear display/HUD can provide indications to the occupants; [0047], a detection circuit of the vehicle may detect an event that requires notice to be provided to a passenger; the event information can be displayed to the passenger via the HUD).
Yamada and Ishihara are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls and handover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yamada with the display on the rear window for backward-facing occupants of Ishihara to create a vehicle control system that can display information to an occupant on a back window during driving and handover events.
The motivation for modification would have been to create a vehicle control system that can display information to an occupant on a back window during driving and handover events in order to have a safer vehicle control system that can communicate more effectively with the driver and occupants.

Regarding claim 1016,
Yamada teaches the invention as described in claim 1. Yamada further teaches:
further comprising, upon detecting that the top priority passenger is sitting in a sideways-facing seat relative to the direction of travel of the vehicle (Figs. 3A-3C, there are forward-facing seats, backward-facing seats, and a sideways-facing seat; Fig. 6, each seat is given a priority value; [0076], the weighting values are added up and the larger the value, the more suitable an occupant is to drive (i.e. any seat, including the sideways-facing seat, can be first priority).   
However, Yamada does not explicitly teach guiding the top priority passenger to wear a VR (virtual reality device) provided within the vehicle.
Ishihara teaches guiding the top priority passenger to wear a VR (virtual reality device) provided within the vehicle ([0026], the vehicle provides a heads-up display (HUD) (i.e. a virtual reality device) that projects an image onto, in front of, or in some other spatial relationship with the windshield, rear window (see [0036]), side window or some other surface to enable the passenger to see the image (see [0031]); here, the other surface for the passenger to see the image can be a surface the passenger is wearing). 
Yamada and Ishihara are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls and handover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yamada with the virtual reality display of Ishihara to create a vehicle control system that can display information to an occupant via a virtual reality device.
The motivation for modification would have been to create a vehicle control system that can display information to an occupant via a virtual reality device in order to have a safer vehicle control system that can communicate more effectively with the driver and occupants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coburn et al. (US 2018/0029548 A1): Coburn teaches generating a signal indicative of an identity of a user before the user enters the vehicle, and later adjusting the user information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664